DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 2 in the reply filed on 2020 August 24 is acknowledged.  The traversal is on the grounds that restriction between claims limited to species, the claims must not overlap in scope.  This is not found persuasive because a species election can be required even when claims to the independent species are not yet present. The traversal is also on the grounds that the search for the different species would not present a serious burden. This is not found persuasive because the species include mutually exclusive features which require different fields of search and prior art applicable to one species would not likely be applicable to another.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9, 10, 12, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Stacked plate heat exchanger comprising a plurality of elongated plates
Curved separation shaping
Flow cross-sectional area of the flow openings and of the passage openings of each of the plurality of plates increasing or decreasing
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 3 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6-8, 11, 13, 16-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0233650 A1 (herein “Blomgren”).
Regarding claims 1 and 16, Blomgren discloses a stacked plate heat exchanger (Figs. 1-3), comprising: a plurality of elongated plates stacked on one another, between which a plurality of cavities are disposed alternately for two media, the plurality of cavities respectively delimited by a respective plate of the plurality of plates zonally by a plate surface of the respective plate and a surrounding wall projecting from and surrounding the, plate surface; the respective plate including two flow openings (11, 12) adjacently disposed at a first short side and two passage openings (13, 14) adjacently disposed at a second short side opposite the first short side; the respective plate further 
Regarding claims 2 and 17, Blomgred discloses that the separation shaping is one of rectilinear and curved towards a long side of the respective plate connecting the first short side and the second short side (Fig. 3, the separation shaping is rectilinear).
 Regarding claim 4, Blomgren discloses that the separation shaping divides the first short side into two regions such that a ratio a length of one of the two regions to a total length of the first short side is 0.3 to 0.5 (seen in Fig. 3).
Regarding claim 6, Blomgren discloses at least one flow guide structure arranged in the respective cavity of at least one of the plurality of plates ([0024]).
Regarding claims 7,13, 15, and 19, Blomgren discloses that the at least one flow guide structure projects from the plate surface of the at least one of the plurality of plates into the respective cavity and includes at least one of a plurality of nub-like shapings, a plurality of elongated shapings, and a plurality of undulating shapings (corrugations).
Regarding claim 8, Blomgren discloses that the at least one flow guide structure includes at least two flow guide structures (corrugations at 15 on both sides of the 
Regarding claim 11, Blomgred discloses that the separation shaping is rectilinear (Fig. 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Blomgren.
Blomgren does not explicitly disclose that the separation shaping extends, from the first short side in the direction of the second short side, a length of 0.2 times to 0.8 times a length of a long side of the respective plate connecting the first short side and the second short side.  However, the length of the fluid partition is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that heat transfer between the fluids can be changed based on the length of the fluid channel. Therefore, since the general conditions of the claim were disclosed in the prior art by Blomgren, it is not inventive to discover the optimum or workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art to experiment with a separation shaping in the claimed range.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Blomgren in view of US 5,172,759 A (herein “Shimoya”).

Regarding claim 15, see rejection of claim 7 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon T Schermerhorn Jr. whose telephone number is (571)270-5283.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/JON T. SCHERMERHORN JR./Primary Examiner, Art Unit 3763